 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FREDERICK RIZZOLO,                                 No. 1:19-cv-00290-DAD-SKO (HC)
12                         Petitioner,                   ORDER DIRECTING CLERK OF COURT
                                                         TO SERVE COURTESY COPY OF
13                                                       PETITION AND FINDINGS AND
              v.                                         RECOMMENDATIONS ON OFFICE OF
14                                                       FEDERAL DEFENDER
15    G. PUENTES,                                        ORDER GRANTING FEDERAL
                                                         DEFENDER THIRTY DAYS TO FILE
16                         Respondent.                   NOTICE OF APPEARANCE AND/OR
                                                         OBJECTIONS
17

18

19          On March 4, 2019, Petitioner filed a petition for writ of habeas corpus requesting an

20   immediate retroactive adjustment to his good time credits pursuant to the First Step Act, Senate

21   Bill 756 (115th), which was signed into law December 21, 2018. After conducting a preliminary

22   review of the petition, on March 15, 2019, the Court issued Findings and Recommendations to

23   dismiss the petition for exhaustion and failure to state a claim.

24          Pursuant to General Order No. 595 dated January 9, 2019, the Court HEREBY ORDERS:

25          1) The Clerk of Court is DIRECTED to serve a courtesy copy of the petition (Doc. 1) and

26                 Findings and Recommendations (Doc. 6) on the Office of the Federal Defender for the

27                 Eastern District of California;

28   ///
                                                        1
 1            2) The Federal Defender MAY FILE a Notice of Appearance and Objections to the

 2               Findings and Recommendations in this case within thirty days of the date of service of

 3               this Order.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     May 10, 2019                                     /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
